DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2020 is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Lee on 2/19/2021.
The application has been amended as follows:
1. (Currently amended) A method for manufacturing a thin film transistor, the method comprising:
forming an active layer, the active layer being formed of an Sn(IV)02 based oxide semiconductor layer having N type semiconductor characteristic;
forming a gate electrode;
forming a gate insulating film, the gate insulating film being between the gate electrode and the active layer;
forming a reactive metal layer, the reactive metal layer contacting a surface of the active layer; and
heat-treating the active layer and the reactive metal layer simultaneously in a single process step to form the active layer as an Sn(II)0 based oxide semiconductor layer and to form the reactive metal layer as a metal oxide layer.

forming a first active layer and a second active layer, the first active layer and the second active layer being formed of an Sn(IV)02 based oxide semiconductor layer having N type semiconductor characteristic;
forming a first gate electrode overlapping the first active layer;
forming a second gate electrode overlapping the second active layer;
forming a gate insulating film, the gate insulating film being between the first gate electrode and the first active layer, and between the second gate electrode and the second active layer;
forming a reactive metal layer, the reactive metal layer contacting a surface of the first active layer; and
heat-treating the first active layer, the second active layer and the reactive metal layer simultaneously in a single process step to form the first active layer as an Sn(II)0 based oxide semiconductor layer and to form the reactive metal layer as a metal oxide layer.
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “heat-treating the active layer and the reactive metal layer simultaneously in a single process step to form the active layer as an Sn(II)0 based oxide semiconductor layer and to form 
Dependent claims 2-16 are allowed based on virtue of their dependencies. 
The most relevant prior art references, (US 2017/0256421 A1 to Yang Liu in Figs 2-9 teaches the formation of a Tin oxide channel layer by an anodic oxidation at room temperature but does not disclose a reactive metal layer that is converted to a metal oxide layer after annealing process.  Similarly, US 2013/0122649 A1 to Zhang et al. in Fig 8 discloses formation of a metal oxide semiconductor layer via an oxygen plasma process and without a presence of a reactive metal layer. Above mentioned references substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph.
With respect to claim 17, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “heat-treating the first active layer, the second active layer and the reactive metal layer simultaneously in a single process step to form the first active layer as an Sn(II)0 based oxide semiconductor layer and to form the reactive metal layer as a metal oxide layer.” as recited in claim 17 in combination with the remaining features.
Dependent claims 18-20 are allowed based on virtue of their dependencies. 
The most relevant prior art references, (US 2017/0256421 A1 to Yang Liu in Figs 2-9 teaches the formation of a Tin oxide channel layer by an anodic oxidation at room temperature but does not disclose a reactive metal layer that is converted to a metal oxide layer after annealing process.  Similarly, US 2013/0122649 A1 to Zhang et al. in Fig 8 discloses formation of a metal oxide semiconductor layer via an oxygen plasma .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811